DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed with RCE on 07/23/2021.
Claims 1-9 are pending of which claims claim 5 have previously been withdrawn from consideration.
Claims 1-4 and 6-9 have been examined.
The PGPub US 2019/0222422 relied upon as the prior art has been reviewed for complete support. (Provisional Application 62/616,675 dated 01/12/2018)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant maintains the previous opinion that claims 1 and 6 have been amended in a manner which overcomes the 
Examiner fully considers Applicant’s position, but respectfully disagree as the amendments did not provide to add limitations that is significantly more than an abstract idea hence Examiner sustains the rejection.
With respect to the rejection relied up on, it is not based on (DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)), (Enfish v. Microsoft), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that all of the limitations of claims 1 and 6 are supported by priority documents ‘107 and ‘875. Priority document ‘107 was filed May 8, 2017 and priority document ‘875 was filed July 29, 2016.
Examiner fully considers Applicant’s position, but respectfully disagree because Haldenby discloses,
“Payment application data 110 may, in some instances, also include data identifying the payment instrument associated with the SV payment application (and additionally or alternatively, one or more of the conventional EMV applications described above). For example, and as described above, the payment instrument may include a credit card account held by user 101 and issued by issuer computing system 142, and the payment instrument data may include, but is not limited to, an account number, expiration date, and card security code (CSC), and any additional or alternate information that would facilitate a successful authorization of an SV purchase transaction initiated POS terminal 122.
Referring back to FIG. 1, cryptographic data 114 may include a private cryptographic key 116A and a corresponding public cryptographic key 116B. In certain instances, client device 102 may input device-specific private cryptographic key 116A to one or more hash-generation algorithms and digital signature operations, the output of which may form portions of SV block-chain ledger 113, as described below. Cryptographic data 114 also includes public key certificates of issuer system 142 and client device 102, e.g., issuer public key certificate 118 and device public key certificate 120. Issuer public key certificate 118 may, in one instance, be signed by a private cryptographic key maintained by payment network system 182 (e.g., acting as a certificate authority), and device public key certificate 120 may be signed by a private cryptographic key maintained by issuer system 142.
For example, and as described above, the selected SV payment application may be associated with a payment instrument held by user 101 and issued by a financial institution associated with issuer system 142. In certain aspects, and through an online authorization of a request generated by client device 102 in accordance with certain EMV authorization and communications protocols, issuer system 142 may authorize an SV load transaction specified by the request, and may transfer funds consistent with a predetermined or adaptively determined transfer amount of a payment instrument account of user 101 to an SV float account, which “loads” client device 102 with a balance of funds designated for use in SV purchase transactions. Client device 102 may, in some instances, generate and maintain a cryptographically secure SV block-chain ledger, e.g., SV block-chain ledger 113, that tracks the authorized SV load transaction and successive authorized SV purchase transaction that consume portions of the loaded funds, and established a current balance of the loaded funds available for use in a newly initiated SV purchase transaction.
Client device 102 may receive POS terminal challenge 312 through device interface unit 108, and a DDA module 314 of client device 102 may process POS terminal challenge 112, extract the POS challenge value and list of participating data elements incorporated within POS terminal challenge 312, and generate a device response 316 for transmission to POS terminal device 122. For example, and as described above, the list of participating data elements included within POS terminal challenge 312 may identify SV block-chain ledger 113 as a component of device response 316. In certain aspects, DDA module 314 may access data repository 106, obtain SV block-chain ledger 113 (e.g., as stored within ledger data 112), and incorporate the POS challenge value (e.g., as extracted from POS terminal challenge 312) and obtained SV block-chain ledger 113 into device response 316. Further, in additional aspects, DDA module 314 may concatenate the contents of device response 106 and apply a digital signature to the concatenated contents using device private cryptographic key 116A (e.g., by executing a conventional Digital Signature Scheme Giving Message Recovery algorithm on processor 104). Client device 102 may transmit device response 316 to POS terminal 122 across direct communications channel 120A (e.g., through terminal interface unit 120 using any of the communications described above).
POS terminal 122 may receive device response 316 through terminal device unit 126, and authentication module 310 may process device response 316 to verify an authenticity of the contents of device response 316, e.g., SV block-chain ledger 113 and the POS challenge value. For example, authentication module 310 may decode the digital signature applied to device response 316 using now-validated device public key 308, and perform operations that extract the POS challenge value and the copy of SV block-chain ledger 111 from decoded device response 316. Authentication module 310 may also perform operations to confirm that the extracted POS challenge value corresponds to the POS challenge value incorporated into POS terminal challenge 312 and further, to confirm that the extracted copy of SV block-chain ledger 113 corresponds to the locally stored copy of SV block-chain ledger 113 (e.g., as maintained within data repository 128), which POS terminal 122 incorporated into POS terminal challenge 316.” (In at least Pars. 43, 47, 68, 96-97)
Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Haldenby discloses, “receiving, by a processor, a payment card information associated with a payment card for storing the payment card with an application associated with the user device; an attribute certificate issued by an issuing party for a user, signing, by the processor, a record on the blockchain to obtain a signed record, wherein the record comprises: (a) a cryptographic hash function of the payment card information, (b) a user public key of a set of credentials associated with the user, and (c) a device id of the user device associated with the user, wherein signing the record links the cryptographic hash function, the user public key, and the device id with each other, wherein the signed record is stored in a public database to be accessible to a relying party, wherein when an electronic payment card transaction is initiated on a website associated with the relying party; obtaining, by the processor, the cryptographic challenge from the relying party device, transmitting, by the processor, a response to the cryptographic challenge to the relying party device, wherein the relying party device checks whether the response matches with a predetermined correct response to the cryptographic challenge or not, and the electronic payment transaction is authenticated only if the response matches with the predetermined correct response.”
Haldenby does not explicitly disclose checking, by the processor, whether an attribute certificate matches with the payment card information obtained from the payment card nor discloses if the attribute certificate matches with the payment card information.  Quesselaire disclose,
“The terminal then only needs to verify that the signature sent by the payment card in the form of a number N taken randomly and the certificate matches the number N encrypted with secret key SIC.
The terminal has key PIC and can therefore determine the authenticity of the signature by decrypting the certificate and verifying that the result is indeed N.” (In at least Pars. 32-33)
Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Quesselaire disclose checking, by the processor, whether an attribute certificate matches with the payment card information obtained from the payment card and if the attribute certificate matches with the payment card information (Pars. 30-33).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the identifying of SV block-chain ledger, issuer public key certificate, device public key certificate and the validation by a device of issuer public key certificate and device public key certificate associated with the loaded funds balance which is a transfer amount Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Haldenby nor Quesselaire explicitly disclose storing, by the processor, the payment card for the user on a blockchain and a relying party device checks if the payment card is stored with the blockchain or not.  Purves disclose,
“The blockchain 108 may store alias information including account aliases, device aliases, user aliases, etc. The blockchain 108 may reside on one or more computers in the system 100, including some that may not be specifically depicted in FIG. 1. In some embodiments, the blockchain 108 may store card art for an access card (e.g., a payment card), a token reference ID for a token (e.g., a payment token associated with the payment card), a card alias such as the last four digits of an access card, and a card provider's name in association with an identifier or user alias in a block in the blockchain 108. The token reference ID may be associated with a token which may represent access data. In some embodiments, multiple different entities (e.g., different banks) may store aliases in the blockchain 108. Because the blockchain 108 does not contain underlying sensitive data associated with aliases, different entities may access the blockchain 108.
The secure gateway 106 may query the blockchain 108 for the identifier. Pointers in the ledger to each block containing an active card alias entry for the identifier may be used to access each block. The card aliases and corresponding information may be retrieved in an encrypted list. The card aliases stored on the blockchain 108 may be encrypted with a public key associated with a private key on or associated with the user device 102.” (In at least Pars. 54, 67)
Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Purves disclose storing, by the processor, the payment card for the user on a blockchain (Abstract, Pars. 32, 46, 54, 58, 82, 88, 96, 102-103), and a relying party device checks if the payment card is stored with the blockchain or not (Figs. 2, 4; Pars. 66-67, 70, 88-89, 95).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SV block-chain ledger that includes an SV genesis block reflecting a balance of a loaded funds as well as transaction data before a prior SV load transaction (Pars. 45-46) of Haldenby, Quesselaire in view of storing, by the processor, the payment card for the user on a blockchain (Abstract, Pars. 32, 46, 54, 58, 82, 88, 96, 102-103), and a relying party device checks if the payment card is stored with the blockchain or not (Figs. 2, 4; Pars. 66-67, 70, 88-89, 95) of Purves in order to complete payment transactions using the payment data that is included on the blockchain (Haldenby, Par. 45) and to provide payment information in a blockchain for payment transaction (Purves, Pars. 21, 33, 39, Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

With respect to rejection of priority because Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, Applicant maintains the previous position that support for the limitations can be found in the 62/368,875 (‘875) and 62/503,107 (‘107) priority document at, for example, page 4. For example, page 4 of ‘107 recites “[t]he card-holder user would first register their card with the Trusted Key CNP system.”  As for example, page 4 of ‘ 107 recites which discloses,
“The Trusted Key platform can be used to effectively simulate the POS challenge-response in the CNP transactions. The card-holder user would first register their card with the Trusted Key CNP system, at which point the system would also check the user's Attribute Certificates from a government issued document such as driver's license or passport to confirm that this user is indeed the card-holder (for example, by matching the name on the card with the user's name Attribute Certificate from their government issued ID). Once this is done, the user signs a record (Hash(CC#), Public Key of Credentials, Device ID) with their Credentials associating the user's device (phone) with that credit card, represented by a hash of the credit card number. This signed record is held in a public credit card database, accessible to any Relying Party (such as a merchant) wishing to inspect it.” (Page 4 of 62/503,107 (‘107))
Examiner fully considers Applicant’s position, but respectfully disagree because the cited section does not provide a proper written description as required.  That is, the section is not found to be because Page 4 of 62/503,107 (‘107) does not disclose receiving a payment card information associated with a payment card for storing the payment card with an application associated with the user device, checking whether an attribute certificate issued by an issuing party for a user matches with the payment card information obtained from the payment card using the user device.  Further, the user device is not the same as Trusted Key CNP system nor a public database is not the same as blockchain.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  (See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
The respective Parent Application Nos. 15/961,791, 15/662,417 and Provisional Applications 62/557,331, 62/503,107, 62/489,772, 62/368,875, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first storing, by the processor, the payment card for the user on a blockchain if the attribute certificate matches with the payment card information; signing, by the processor, a record on the blockchain to obtain a signed record, wherein the record comprises (a) a cryptographic hash function of the payment card information, (b) a user public key of a set of credentials associated with the user, and (c) a device id of the user device associated with the user… relying party device checks if the payment card is stored with the blockchain or not; obtaining, by the processor, the cryptographic challenge from the relying party device if the payment card is stored with the blockchain.” (Claims 1 and 6).
The disclosure of the respective Parent Application Nos. 15/961,791, 15/662,417 and Provisional Applications 62/557,331, 62/503,107, 62/489,772, 62/368,875, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, the present application does not gain the benefit of priority to Parent Application Nos. 15/961,791, 15/662,417 and Provisional Applications 62/557,331, 62/503,107, 62/489,772, 62/368,875.
MPEP 201.11 (I) (B) states:
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application; In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972); and Chromalloy American Corp. v. Alloy Surfaces Co., Inc., 339 F. Supp. 859, 874, 173 USPQ 295, 306 (D. Del. 1972).

Therefore, as the Present Application is a CIP/CON of the prior-filed Applications, Parent Application No. 15/961,791, 15/662,417 and Provisional Applications 62/557,331, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-4 are directed to a processor implemented method (method).  Claim 6-9 is directed to a system (system).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite payment method processing (credit card issuing/activation), which is an abstract idea.  Specifically, the claims recite "receiving a payment card information associated with a payment card for storing the payment card with associated the user; checking whether an attribute certificate issued by an issuing party for a user matches with the payment card information obtained from the payment card, storing the payment card for the user if the attribute matches with the payment card information; signing a record to obtain a signed record, wherein the record comprises (a) the payment card information, (b) a user key of a set of credentials associated with the user, and (c) an id of the user associated with the user, wherein signing the record links the function, the user key, and the id with each other, wherein the signed record is stored in a public database to be accessible to a relying party, wherein when payment card transaction is initiated with the relying party, a relying party checks if the payment card is stored with or not; obtaining the challenge from the relying party if the payment card is stored, transmitting a response to the challenge to the relying party, wherein the relying party checks whether the response matches with a predetermined correct response to the challenge or not, and the payment transaction is authenticated only if the response matches with the predetermined correct response," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as managing relationship/commercial interaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve obtaining a payment card information, checking a certificate matches with the payment card information and storing the payment card information on a ledger, signing a record of the payment card information with key and an identifier associated with a user which links those data and storing the linked data in a ledger that is accessible for an entity that can provide an irrefutable confirmation of a transaction that involves the linked data which is an interaction between a consumer/user and a service provider for payment transaction authentication.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) system comprising: a processor: and a memory coupled with the processor, wherein the memory is configured to store instructions and provide the processor with the instructions which when executed cause the processor perform the operations,” “user device,” “application associated with the user device,” “blockchain,” “certificate,” “a cryptographic hash function,” “public key,” “device id,” “electronic payment card,” “website,” and “relying party device,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “system comprising: a processor: and a memory coupled with the processor, wherein the memory is configured to store instructions and provide the processor with the instructions which when executed cause the processor perform the operations,” “user device,” “application associated with the user device,” “blockchain,” “certificate,” “a cryptographic hash function,” “public key,” “device id,” “electronic payment card,” “website,” and “relying party device,” perform the steps or functions of "receiving a payment card information associated with a payment card for storing the payment card with associated the user; checking whether an attribute certificate issued by an issuing party for a user matches with the payment card information obtained from the payment card, storing the payment card for the  user if the attribute matches with the payment card information; signing a record to obtain a signed record, wherein the record comprises (a) the payment card information, (b) a user key of a set of credentials associated with the user, and (c) an id of the user associated with the user, wherein signing the record links the function, the user key, and the id with each other, wherein the signed record is stored in a public database to be accessible to a relying party, wherein when an payment card transaction is initiated with the relying party, a relying party checks if the payment card is stored with or not; obtaining the challenge from the relying party if the payment card is stored, transmitting a response to the challenge to the relying party, wherein the relying party checks whether the response matches with a predetermined correct response to the challenge or not, and the payment transaction is authenticated only if the response matches with the predetermined correct response."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Additionally, the additional element of “signing a record on the blockchain to obtain a signed record, wherein the record comprises (a) a cryptographic hash function of the payment card information, (b) a user public key of a set of credentials associated with the user, and (c) a device id of the user…, wherein signing the record links the cryptographic hash function, the user public key, and the device id with each other” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “system comprising: a processor: and a memory coupled with the processor, wherein the memory is configured to store instructions and provide the processor with the instructions which when executed cause the processor perform the operations,” “user device,” “application associated with the user device,” “blockchain,” “certificate,” “a cryptographic hash function,” “public key,” “device id,” “electronic payment card,” “website,” and “relying party device,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment method processing (credit card issuing/activation).  As discussed above, taking the claim elements separately, the “system comprising: a processor: and a memory coupled with the processor, wherein the memory is configured to store instructions and provide the processor with the instructions which when executed cause the processor perform the operations,” “user device,” “application associated with the user device,” “blockchain,” “certificate,” “a cryptographic hash function,” “public key,” “device id,” “electronic payment card,” “website,” and “relying party device,” perform the steps or functions of " receiving a payment card information associated with a payment card for storing the payment card with associated the user; checking whether an attribute certificate issued by an issuing party for a user matches with the payment card information obtained from the payment card, storing the payment card for the  user if the attribute matches with the payment card information; signing a record to obtain a signed record, wherein the record comprises (a) the payment card information, (b) a user key of a set of credentials associated with the user, and (c) an id of the user associated with the user, wherein signing the record links the function, the user key, and the id with each other, wherein the signed record is stored in a public database to be accessible to a relying party, wherein when an payment card transaction is initiated with the relying party, a relying party checks if the payment card is stored with or not; obtaining the challenge from the relying party if the payment card is stored, transmitting a response to the challenge to the relying party, wherein the relying party checks whether the response matches with a predetermined correct response to the challenge or not, and the payment transaction is authenticated only if the response matches with the predetermined correct response,"  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment method processing (credit card issuing/activation).  Further, the additional element of “signing a record on the blockchain to obtain a signed record, wherein the record comprises (a) a cryptographic hash function of the payment card information, (b) a user public key of a set of credentials associated with the user, and (c) a device id of the user…, wherein signing the record links the cryptographic hash function, the user public key, and the device id with each other” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly 
Dependent claims 2-4 and 7-9 further describe the abstract idea of payment method processing (credit card issuing/activation).  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al. (US 2018/0276666), Quesselaire (US 2004/0236693) in view of Purves (US 2019/0222422).
With respect to claims 1 and 6, Haldenby discloses a processor implemented method for blockchain-based electronic payment transaction authentication using a user device based on a cryptographic challenge and a system, the method and the system comprising:
a processor: and a memory coupled with the processor, wherein the memory is configured to store instructions and provide the processor with the instructions which when executed cause the processor perform the operations of (Figs. 1-8B; Pars. 23, 32):
receiving, by a processor, a payment card information associated with a payment card for storing the payment card with an application associated with the user device (Fig. 1; Pars. 32-33, 41-43, 68, 76);
an attribute certificate issued by an issuing party for a user (Figs. 1-8B; Pars. 47, 83),
signing, by the processor, a record on the blockchain to obtain a signed record, wherein the record comprises: (a) a cryptographic hash function of the payment card information, (b) a user public key of a set of credentials associated with the user, and (c) a device id of the user device associated with the user, wherein signing the record links the cryptographic hash function, the user public key, and the device id with each other, wherein the signed record is stored in a public database to be accessible to a relying party, wherein when an electronic payment card transaction is initiated on a website associated with the relying party (Figs. 5C; Pars. 43, 47, 68, 83-84, 96-97, 179-181);
obtaining, by the processor, the cryptographic challenge from the relying party device (Fig. 3A; Pars. 95-96), 
transmitting, by the processor, a response to the cryptographic challenge to the relying party device (Fig. 3A; Pars. 95-96), 
wherein the relying party device 
checks whether the response matches with a predetermined correct response to the cryptographic challenge or not (Fig. 3A; Pars. 96-97), and 
the electronic payment transaction is authenticated only if the response matches with the predetermined correct response (Fig. 3A; Pars. 96-99). 
Haldenby does not explicitly disclose checking, by the processor, whether an attribute certificate matches with the payment card information obtained from the payment card nor discloses if the attribute certificate matches with the payment card information.  Quesselaire Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Haldenby nor Quesselaire explicitly disclose storing, by the processor, the payment card for the user on a blockchain and a relying party device checks if the payment card is stored with the blockchain or not.  Purves disclose storing, by the processor, the payment card Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al. (US 2018/0276666), Quesselaire (US 2004/0236693), Purves (US 2019/0222422) in view of Kamal et al (US 2019/0197815).
With respect to claims 2 and 7, Haldenby, Quesselaire in view Purves discloses all the limitations as described above.  
Neither Haldenby, Quesselaire nor Purves explicitly discloses wherein the set of credentials are created by a hardware-based cryptographic processor on the user device associated with the user.  Kamal disclose wherein the set of credentials are created by a hardware-based cryptographic processor on the user device associated with the user (Pars. 20-21, 25, 30, 37, 52).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute that process cryptographic data that includes private/public key (Pars. 47, 96) of Haldenby, Quesselaire, Purves in view of wherein the set of credentials are created by a hardware-based cryptographic processor on the user device associated with the user (Pars. 20-21, 25, 30, 37, 52) Kamal in order to perform operations that verify and confirm, to a POS terminal, that SV block-chain ledger is generated by the device, and not a counterfeit clone of the device based on keys (Haldenby, Pars. 95-97) and to verify the genuineness of a user device with other entities using keys generated by the user device  (Kamal, Pars. 36-37).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 3 and 8, Haldenby, Quesselaire, Purves in view of Kamal discloses all the limitations as described above.  Additionally, Haldenby discloses 
wherein the set of credentials comprising a blockchain-compatible public-private key pair associated with the user, wherein the blockchain-compatible public-private key pair comprises the user public key and a user private key (Figs. 1; Pars. 41, 47).
Haldenby does not explicitly disclose wherein the user public key is published.  Quesselaire disclose wherein the user public key is published (Pars. 29).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the identifying of SV block-chain ledger, issuer public key certificate, device public key certificate and the validation of issuer public key certificate and device public key certificate by a device (Pars. 83, 95) of Haldenby in view of checks whether an attribute certificate matches with the payment card information obtained from the payment card and if the attribute certificate matches with the payment card information (Pars. 30-33) Quesselaire in order to perform operations that verify and confirm, to a POS terminal, that SV block-chain ledger is generated by the device, and not a counterfeit clone of the device (Haldenby, Par. 95) and to verify the genuineness of a card associated with a payment card information (Quesselaire, Par. 31).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Haldenby, Quesselaire nor Purves explicitly discloses the user private key is protected by at least one of the user’s password, biometric or PIN code.  Kamal disclose the user private key is protected by at least one of the user’s password, biometric or PIN code (Pars. 20-23, 25, 29-30).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the user private key is protected by at least one of the user’s password, biometric or PIN code (Pars. 20-23, 25, 29-30) of Haldenby, Quesselaire, Purves in view of wherein the set of credentials are created by a Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 4 and 9, Haldenby, Quesselaire, Purves in view of Kamal discloses all the limitations as described above.  Additionally, Haldenby discloses:
wherein the cryptographic challenge comprises an original random value, wherein the relying party device communicates the original random value to the user device (Fig. 3A; Pars. 95-96), 
wherein the user device (sign) the original random value with the user private key of the user to obtain an (signed) random value (Fig. 3A; Pars. 95-96), and 
communicates the encrypted random value back to the relying party device (Fig. 3A; Pars. 95-96), 
wherein the relying party device (decode) the encrypted random value with the user public key of the user and verifies that the (decode) random value is the same as the original random value to prove that that the user possesses the corresponding user’s private key (Fig. 3A; Pars. 96-99).
Haldenby does not explicitly disclose encrypts the original random nor decrypts the encrypted random value.  Quesselaire disclose encrypts the original random nor decrypts the encrypted random value (Pars. 30-33, 41-43).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute apply a digital signature to the concatenated contents that includes the random value received by user device using device private cryptographic key and the decoding the digital signature applied to device response using validated device public key (Pars. 96-97) of Haldenby in view of encrypts the original random nor decrypts the encrypted random value (Pars. 30-33, 41-43) Quesselaire in order to perform operations that verify and confirm, to a POS terminal, that SV block-chain ledger is generated by the device, and not a counterfeit clone of the device (Haldenby, Par. 95) and to verify the genuineness of a card associated with a payment card information (Quesselaire, Par. 31).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Kamal (US 2018/0288033): Kamal discloses generating a unique identifier and public/private key pair associated with the unique ID for a user as well as blockchain that store 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685